DETAILED ACTION
Response to Amendment
This allowance is in response to the application filed 6/25/2020. Claims 1-20 are pending. All claims have been fully considered.

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 6/25/2020, 5/5/2021, 7/2/2021, and 12/1/2021, have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Mahadik (U.S. Pat. App. Pub. 2016/0294775 A1) teaches analyzing activity reports from activity logs to track amounts of system usage; Hamdi (U.S. Pat. App. Pub. 2018/0124095 A1) teaches sending engine pings to an asset to request information indicative of the CPU usage activity of a network asset; and Stickle (U.S. Pat. 10,565,372 B1), parse or checking log information for potentially malicious activity related to load balancing. 
However, Mahadik, Hamdi, and Stickle do not anticipate or render obvious the combination set forth in the independent claims 1 and 19, recited as “… analyzing, by the supervisory electronic device, the usage information to identify a subset of electronic devices, the subset of electronic devices being candidates for being associated with malicious activity within the WAN; analyzing, by the supervisory electronic device, for each of the subset of electronic devices a list of network resources accessed by a respective one of the subset of electronic devices via the WAN; executing, by the supervisory electronic device a polling robot, the polling robot configured to: transmit to each of the list of network resources a ping message, the ping message having a first pre-determined format having been generated based on the pre-determined type of malicious activity; receive from at least some of the list of network resources a response message; analyzing, by the supervisory electronic device, the response message; responsive to the response message having a second pre-determined format, the second pre-determined format having been identified based on the pre-determined type of malicious activity… .” 
The above reference are the closest prior art identified in a comprehensive search of the field. The identified references (along with additional related references cited below) disclose some of the concepts involved in the presently claimed invention (analyzing activity logs for indication of malicious processor loads, and sending ping messages for remote device behavior verification).  Recited limitations related to concepts of automated or polling robot-type function for sending the ping message and the linking of the pre-determined formats to the malicious activity, were not found in the prior art in ways that were reasonably combinable with the identified references.  Therefore, Examiner finds no reasonable basis to combine the teachings of these references in a way that would read on the claimed invention on the whole. 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sims (U.S. Pat. 5,467,006), analyzing usage logs to determine load on a machine; analyzing bot activity from use logs to output a list of users whose computers performed the activity; Hussain (U.S. Pat. App. Pub. 2010/0262688 A1), detecting usage attacks based upon log analysis to correlate unusual behavior; Purushothaman (U.S. Pat. App. Pub. 2017/0171186 A1), analyzing activity logs for known malicious usage patterns; Yin (U.S. Pat. App. Pub. 2017/0288955 A1), receiving a usage log to analyze abnormal usage of a network device; Lee (U.S. Pat. 10,348,767 B1), activity log analyzed to detect patterns that may indicate suspicious activity; Wu (U.S. Pat. 10,362,057 B1), message logs are search for activity related to a suspect IP address found through network analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494